IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                           Assigned on Briefs November 7, 2007

                               IN RE J.M.N.
                  JERRY CLYDE NIX EX REL. JACY MARIE NIX
                                    v.
                           AMY NIX CANTRELL

                   An Appeal from the Juvenile Court for McNairy County
                           No. 8793    Van D. McMahan, Judge



                      No. W2007-00615-COA-R3-JV - Filed June 13, 2008


This case involves a non-custodial parent’s attempt to give consent for her fourteen-year-old
daughter to get married. After the parties divorced, the father was designated the primary residential
parent for the parties’ daughter, and the mother had regular visitation. When the daughter was
fourteen years old, the father took her to the mother’s home for visitation. Without telling the father,
the mother took the daughter and her eighteen-year-old boyfriend to the juvenile court below to seek
permission to get married. At the juvenile court, the mother signed an affidavit consenting to the
marriage. Based on the mother’s affidavit, the juvenile court judge signed an order granting the
daughter and her boyfriend permission to marry. They immediately obtained a marriage license and
got married. After learning of the marriage, the father filed a motion in the juvenile court asking it
to set aside its order giving the daughter permission to marry. After a hearing, the juvenile court
granted the motion to set aside. It also held that setting aside the prior order rendered the daughter’s
marriage void. The mother now appeals. We affirm, concluding that the juvenile court did not
abuse its discretion in setting aside its order giving the daughter permission to marry. Additionally,
we note that the marriage is merely voidable, not void.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court is Affirmed

HOLLY M. KIRBY , J., delivered the opinion of the Court, in which ALAN E. HIGHERS, P.J., W.S.,
joined; W. FRANK CRAWFORD , J., did not participate.

James N. Adams, Jr., Corinth, Mississippi, for the appellant, Amy Nix Cantrell.

Ken Seaton, Selmer, Tennessee, for the appellee, Jerry Clyde Nix.
                                             OPINION

        Plaintiff/Appellee Jerry Clyde Nix (“Father”) and Defendant/Appellant Amy Nix Cantrell
(“Mother”), both Mississippi residents, were married and had a daughter, Jacy Marie Nix (“Jacy”),
born August 27, 1991. Mother and Father were divorced by final decree entered on August 22,
1995, in the Chancery Court of Warren County, Mississippi. In the decree, Mother was designated
the primary residential parent for Jacy.

        Father later filed a petition for modification of the decree, seeking to be designated primary
residential parent, based in part on Mother’s mental illness. On August 26, 1999, the Mississippi
chancery court entered an order granting Father’s petition and appointing him as Jacy’s primary
residential parent. Mother was given the same visitation that had been awarded to Father in the
original divorce decree.

        At all pertinent times thereafter, Father has lived with Jacy at 585 Nix Road in Winona,
Montgomery County, Mississippi. Mother lived about three hours away from Father at 449 Ramsey
in Corinth, Alcorn County, Mississippi. Over the years, for Jacy’s visitation, the parties met at a
point in between their homes for the exchange.

        On Friday, July 27, 2006, when Jacy was fourteen (14) years old, Father took Jacy for her
regular visitation with Mother. Father was led to believe that Jacy would be going with Mother to
vacation in Florida for the week. Instead, without notifying Father, Mother took Jacy across the
Tennessee/Mississippi state line to the Juvenile Court in Selmer, McNairy County, Tennessee, to
enable Jacy to marry her eighteen-year-old boyfriend, Kevin Brady Henry (“Henry”). When Mother,
Jacy, and Henry arrived at the McNairy County Justice Center, Jacy and Henry sought to file an
application for a marriage license. Because the legal age for marriage without parental consent in
Tennessee is eighteen, and Jacy was only fourteen, Mother filled out a preprinted consent affidavit,
acknowledging that she is Jacy’s mother, that Jacy’s birth date is August 27, 1991, and that she
consented to and joined in the application for marriage between Jacy and Henry.

         Thereafter, Wayne Bolton (“Bolton”), a youth services officer of the McNairy County
Juvenile Court, met briefly with Jacy and Henry to ensure that they intended to be married. He then
presented Mother’s affidavit to Juvenile Court Judge Bob Gray. Along with Mother’s affidavit,
Bolton presented Judge Gray with a preprinted order finding that the marriage would be in Jacy’s
best interest, and that good cause was shown for the marriage. In addition, the pre-printed order
suspended the three-day waiting period for the issuance of a marriage license, waived the age
restriction to marriage, and authorized the County Court Clerk to issue a marriage license to Jacy
and Henry. See T.C.A. § 36-3-107 (2005). Judge Gray signed the order proffered by the youth
services officer. Mother, Jacy, and Henry did not appear before Judge Gray.

       After obtaining Judge Gray’s order, Mother, Jacy, and Henry went to the McNairy County
Courthouse to apply with the County Court Clerk for a marriage license and to have the marriage
ceremony performed. When Jacy and Henry applied for the license, a deputy clerk asked them for
a copy of Jacy’s birth certificate or some other record identifying her legal parents and her date of
birth. Mother had no such records for Jacy with her. Instead, she showed the clerk the front page

                                                 -2-
of a proposed Mississippi chancery court order drafted by her attorney, which indicated that she had
primary custody of Jacy. This order had never been signed by a court; it had merely been proposed
by Mother’s attorney in the prior Mississippi chancery court proceedings between Mother and
Father. In any event, the county clerk’s office accepted the unsigned order in lieu of other forms of
identification and issued the marriage license. Thereafter, Jacy and Henry were married by the
County Court Clerk.

       A few days later, Mother called Father and informed him that Jacy and Henry had married.
She told him that, as a result of the marriage, Jacy was emancipated and that he no longer had
custody of her under the Mississippi chancery court order.

        On August 22, 2006, Father filed a motion in the McNairy County Juvenile Court asking the
Juvenile Court to set aside Judge Gray’s July 27, 2006 order authorizing the County Court Clerk to
issue a marriage license to Jacy. As the basis for his motion, Father asserted fraud on the court by
Mother. Father later modified his position, claiming that the prior order could be set aside based on
“good cause being shown,” regardless of any fraud.

        Father’s motion was filed as an adversarial proceeding under the same docket number as
Judge Gray’s Juvenile Court order, No. 8793, naming Mother as the respondent. Mother filed a
response, claiming that no fraud had been committed on the court and that Father’s motion to set
aside should be denied.

        Also on August 22, 2006, Father, on behalf of Jacy, filed a petition in the McNairy County
General Sessions Court for annulment of the marriage. This case was assigned General Sessions
docket No. 7811. In this petition for annulment, Father named Henry as the defendant. On October
5, 2006, represented by the same attorney who represented Mother, Jacy filed an intervening petition
in the McNairy County General Sessions action, asserting that she was legally married to Henry, that
she was emancipated based on her marriage, and that she did not authorize Father to file the petition
for annulment on her behalf. Jacy denied that fraud was committed in obtaining Judge Gray’s
Juvenile Court order, and she requested that Father’s annulment petition be dismissed. On the same
day, Henry filed an answer to Father’s petition for annulment, claiming that he and Jacy were legally
married and asking the General Sessions Court to dismiss Father’s petition.

        By this time, Judge Van McMahan (“Judge McMahan”) had become both the Juvenile Court
judge and the General Sessions judge for McNairy County. On October 9, 2006, Judge McMahan
conducted a hearing on Father’s Juvenile Court motion to set aside Judge Gray’s order, as well as
Father’s General Sessions petition for annulment. Both matters were consolidated for purposes of
the hearing “for the sake of judicial economy and based on the fact that the two separately filed cases
arise from the same set of facts . . . .”

        Father, Mother, Henry, and Jacy all testified at the hearing. Father testified that, prior to
Jacy’s marriage, he and Jacy lived together at his home on Nix Road in Winona, Mississippi. He
said that, ever since he was designated as Jacy’s primary residential parent in 1999, he and Mother
had been having trouble. On several occasions, Father stated, Mother refused to return Jacy to him
after her regular visitation, requiring Father to go retrieve Jacy.

                                                 -3-
        Father testified that on Friday, July 27, 2006, he took Jacy to visit Mother for an extended
time because he understood that they planned to go on a vacation to Florida. Father had never met
Henry, or even heard of him, prior to learning of the events of July 27, 2006. He did not find out that
Jacy and Henry were married until a few days after the ceremony when Mother called and told him
that Jacy was emancipated based on her marriage. Father viewed Mother’s facilitation of Jacy’s
marriage as another one of Mother’s “stunts” to get custody of Jacy. He said that he filed his petition
for annulment because he did not believe that it was in Jacy’s best interest to be married at only
fourteen years old.

        Mother also testified at the hearing. She admitted that she had a history of mental illness and
said that she suffered from depression. Mother also admitted that she had tried to take Jacy from
Father’s custody on a prior occasion.

        Mother said that, since late May 2006 when Jacy’s school year ended, Jacy had lived with
her in Alcorn County, Mississippi. Mother asserted that, during the time period between May 2006
and July 27, 2006, Jacy spent a total of about seven nights with Father.

         Mother testified that, in July 2006, Jacy told Mother that she suspected that she was pregnant,
and asked Mother’s permission to marry the prospective father. Mother claimed that Jacy took a
pregnancy test, with inconclusive results. She did not take Jacy to see a physician for a pregnancy
test and, as it turned out, Jacy was not pregnant. Nevertheless, Mother explained, she consented to
Jacy’s marriage to Henry because she felt that marriage was in Jacy’s best interest in light of the
possibility that she was pregnant. Mother said that she did not discuss the decision with Father
because she and Father “had a very hostile relationship.” Although both Jacy and Henry lived in
Mississippi, Mother took them to Tennessee to be married to avoid the waiting period associated
with the blood test that was required in Mississippi. Mother said that Jacy and Henry planned for
the trip to Florida to be their honeymoon.

         Mother then described the events that took place. According to Mother, about a week prior
to July 27, 2006, she called the Juvenile Court Clerk’s office and asked whether a noncustodial
parent could give consent for a minor to be married. She claimed that one of the Juvenile Court
clerks, Jean Smith (“Smith”), assured her that either parent could give consent regardless of who had
primary custody. On July 27, 2006, when she, Jacy, and Henry arrived at the McNairy County
Juvenile Court, Mother claimed that no one asked her whether she was Jacy’s custodial parent.
Mother filled out all of the paperwork presented to her by Smith. After that, they were sent to youth
services officer Bolton. In Bolton’s office, he talked with Jacy and Henry about their decision to
marry. Bolton then left the room and returned with an order signed by Judge Gray giving them
permission to marry. Mother, Jacy, and Henry did not personally appear before Judge Gray. Mother
denied showing anyone in the Juvenile Court office the proposed Mississippi chancery court order
indicating that she had custody, and she asserted that she was not asked for such documentation by
Juvenile Court personnel.

       Once they obtained Judge Gray’s order from Juvenile Court, Mother took Jacy and Henry
to the McNairy County Clerk’s office to obtain a marriage license and get married. In order to
obtain a marriage license, Henry presented to the County Clerk’s office his birth certificate and

                                                  -4-
driver’s license. Jacy was required to present a birth certificate or “something showing who her legal
parents were and her date of birth.” To fulfill this requirement, Mother gave the County Clerk’s
office the first page of her unsigned Mississippi proposed order, which recited Jacy’s birth date and
indicated that Mother was the primary custodian. Mother explained that she presented the first page
of this order because it was all she had with her to show the identity of Jacy’s parents. Once the
marriage license was procured, the wedding ceremony took place there in the County Clerk’s office.

        A few days later, Mother called Father to tell him about Jacy’s marriage. Mother testified
that, at the time of the hearing, Jacy and Henry were living with her, and that Henry was not
working.

         Henry testified as well. He stated that he was not involved in the discussions with the clerks
or with Judge Gray, but spoke only with Bolton, the Juvenile Court youth services officer, who
interviewed the couple about their decision to marry. Henry testified that he told Bolton that he
wanted to marry Jacy because he loved her and because marriage was what they believed was right.
Henry refused to answer questions about whether he told Mother that Jacy was pregnant. At the time
of the hearing, he said, he and Jacy were living with Mother. He planned to go into the National
Guard. Henry testified that he did not wish to be divorced, and that divorce violated his religious
beliefs.

         Jacy also testified at the hearing. Prior to the marriage, she said, she lived primarily with
Father and visited Mother. She acknowledged that there were substantial periods of time in which
she did not visit Mother. Between May 24 and July 27, 2006, Jacy said, she stayed with Mother
quite a bit. She corroborated Father’s testimony that he took her to Mother’s home on July 27, 2006,
based on his understanding that she and Mother were going to go on vacation in Florida. Jacy said
that it was her and Henry’s idea to go to McNairy County to get married. A week before the three
of them went to McNairy County, Jacy and Henry told Mother that they suspected that Jacy was
pregnant. They told Mother that they loved each other and wanted to get married. Contrary to
Mother’s testimony, Jacy said that she did not take a pregnancy test. Jacy denied involvement in any
misrepresentations to the Juvenile Court clerks, the Juvenile Court judge, or the County Court clerks
in relation to this matter. She maintained that she wanted to remain married to Henry, and that she
did not authorize Father to file the petition for annulment in General Sessions Court.

         Over the objection of Mother’s attorney, Judge Gray testified at the hearing. He said that he
had no specific recollection of the matter involving Jacy and Henry, but that it was not uncommon
for him to get requests for waiver of the age restriction for marriage. Judge Gray explained that it
had been the Juvenile Court’s “policy that a person . . . that’s requesting the child to be married to
make this affidavit that you have here and have some supporting documentation that that person had
custody of that child if mother and father both didn’t sign the affidavit.” Judge Gray said that “if
both parents did not come in to show proof that they were parents of this child, then the policy was
that the one parent would be required . . . to provide proof that person had physical and legal custody
of that child.” He maintained that, without such documentation, he would not have signed the order
permitting the marriage. Typically, he stated, he would not see the person making the affidavit
because having the affidavit signed is “an administrative function done by one of the youth services


                                                 -5-
officers.” Judge Gray said that, in most cases, the youth services officer was the person who
presented the petition to the court, and the judge signed the order.

        At the conclusion of the hearing, Judge McMahan orally granted Father’s motion to set aside
the July 27, 2006 order. Judge McMahan determined from the evidence that it was inappropriate
for Mother to make the decision to allow Jacy to get married at age fourteen without notifying
Father:

                I think it’s significant in this case that we’re dealing with, at the time a 14-
       year-old. I think it’s clear that the father, the person that has custody, I think both
       parents should have a say in that decision. That’s a huge decision for parents to
       make in the lives of their children. And for one parent to go and make it without
       notifying the other parent, that’s just not right. You shouldn’t do that.
                I don’t think the statute – I think based upon Judge Gray’s testimony, the
       policy procedure of the Court in Juvenile Court has been that if both parents aren’t
       there, then one parent’s got to present evidence that they have custody. So . . . I
       don’t think Judge Gray at that point would have granted this Motion had it not been
       – if he did not believe that Mrs. Cantrell had custody. Now, I believe the Court has
       basis to set this aside regardless of whether there’s any fraud or not.
                There’s a Motion to Set Aside the Judgment that was timely filed, the Order
       was dated July 27th, this Motion was filed on August 22nd of 2006 . . . [.] [N]ow the
       Motion doesn’t state whether Mr. Seaton is proceeding on the Juvenile Rules of
       Procedure or the Civil Rules of Procedure. . . . [I]t doesn’t matter, under either rule
       of procedure, there’s sufficient basis for this Motion to be granted. And the Court
       considers the best interest of the child as one of the grounds for overturning this
       Motion.
                I think it’s in the best interest of this child that she not be married at age 14.
       At least not without the consent of both parents. So the Court finds that the Motion
       to Set Aside should be granted based upon both the Rules of Juvenile Procedure and
       the Rules of Civil Procedure.

After setting aside the July 27, 2006 order, Judge McMahan stated that doing so had the effect of
rendering Jacy’s marriage void and the petition for annulment moot.

         On November 21, 2006, Judge McMahan entered a written order consistent with his oral
ruling. The written order is captioned “in the Juvenile Court for McNairy County, Tennessee” and
lists Juvenile Court docket No. 8793. The order states that the matter was heard by “Judge Van D.
McMahan, sitting as the Juvenile Court Judge of McNairy County, Tennessee . . . .” It references
pleadings filed “in General Sessions Court,” without listing the docket number of Father’s General
Sessions petition for annulment. It states:

       [F]or the sake of judicial economy and based on the fact that the two separately filed
       cases arise from the same set of facts, the General Sessions Court Complaint for
       Annulment, Answer and Intervening Petition should be consolidated to be heard


                                                  -6-
         along with the Motion for an Order Setting Aside the Court’s Order waiving the age
         requirement for marriage, all of which should be heard by the Juvenile Court.

Judge McMahan’s written order granted Father’s Juvenile Court motion to set aside the July 27,
2006 Juvenile Court order and went on to state that “Jacy Marie Nix is not of legal age to be married
in Tennessee, and . . . her marriage to Kevin Brady Henry is now void.” Mother now appeals the
Juvenile Court’s order.1

        On appeal, Mother contends that the trial court erred in setting aside the July 27, 2006 order,
asserting that there was no evidence that she committed a fraud upon the court in obtaining the order.
Mother claims that she had received assurances from Smith and Bolton that consent of the minor’s
custodial parent was not necessary, and she maintains that she did not hold herself out to the Juvenile
Court to be Jacy’s custodial parent. She notes that Bolton presented the affidavit and the preprinted
order to Judge Gray, and that neither she, nor Jacy, nor Henry personally appeared before Judge
Gray. Mother acknowledges that she showed the first page of the proposed Mississippi chancery
court custody order to the county clerk’s office, but maintains that she did so only for identification
purposes, and asserts that she did not show the proposed order to either Smith or Bolton. Mother
also argues that the trial court committed reversible error in permitting Judge Gray to testify in the
proceeding below, asserting that his testimony was adduced in order to directly attack an order
entered by him in the same proceeding and, as such, was improper pursuant to Tennessee Rule of
Evidence 605.

      The July 27, 2006 order was issued by the McNairy County Juvenile Court pursuant to
Tennessee Code Annotated § 36-3-107, which provides:

         . . . [U]pon good cause, the judge of the probate, juvenile, circuit or chancery court
         . . . shall have the power to suspend the three-day period prescribed in § 36-3-104 or
         in such person’s judgment remove the restriction as to age herein set out, and to
         authorize the county clerk to issue a marriage license regardless of the waiting period
         or age limit.

Accordingly, in matters regarding the permission of minors to marry, the Juvenile Court has
concurrent jurisdiction with the probate, circuit, and chancery courts.

        Depending on the nature of the proceedings, matters in Juvenile Court may be governed by
the Tennessee Rules of Juvenile Procedure, the Tennessee Rules of Criminal Procedure, or the
Tennessee Rules of Civil Procedure. See Tenn. R. Juv. P. 1(b). In matters in which the Juvenile
Court exercises jurisdiction concurrent with the circuit and chancery courts, such as the case at bar,
the proceedings are generally governed by the Tennessee Rules of Civil Procedure. See Tenn. R.
Civ. P. 1.


         1
          Mother initially appealed to the McNairy County Circuit Court, but the circuit court determined that it did not
have jurisdiction over the matter and transferred the appeal to this Court pursuant to Tennessee Code Annotated § 16-4-
108 (1994).

                                                          -7-
         Thus, Father’s motion to set aside the Juvenile Court’s prior order would be governed by the
Tennessee Rules of Civil Procedure. While Father’s motion does not cite Rule 60.02, Father seeks
relief from the Juvenile Court’s order. Because we view motions in accordance with their substance,
we consider Father’s motion to be a Rule 60.02 motion. Dunlap v. Dunlap, 996 S.W.2d 803, 812
(Tenn. Ct. App. 1998). We review a trial court’s decision to grant or deny relief pursuant to Rule
60.02 under an abuse of discretion standard. Henry v. Goins, 104 S.W.3d 475, 479 (Tenn. 2003).

        The motion filed by Father initially would be considered to be based on subsection (2) of
Rule 60.02 of the Tennessee Rules of Civil Procedure, which authorizes a trial court to set aside a
judgment or order based on fraud. Father’s position was later modified, however, and he argued that
the order could be set aside based on “good cause shown,” regardless of any fraud. The modified
motion would be considered under subsection (5) of Rule 60.02, which provides that an order
entered by a court may be set aside based on “any other reason justifying relief from the operation
of the judgment.” Tenn. R. Civ. P. 60.02(5).

        In this case, it is undisputed that, in entering the July 27, 2006 order, Judge Gray could have
relied only on the affidavit signed by Mother and presented by Bolton in finding “good cause” for
the marriage and in finding that marriage would be in Jacy’s “best interest.”2 When Father filed a
timely motion to set aside the order, however, the trial court held a hearing and was presented with
evidence that Father was Jacy’s primary residential parent, that Mother did not have decision-making
authority regarding Jacy, that Father was not notified of Mother’s actions, and that Mother had a
history of mental illness and of attempts to usurp Father’s authority in decision-making matters
involving Jacy. The evidence of these facts was not before Judge Gray when he signed the July 27,
2006 order. From this, Judge McMahan determined that setting aside the order giving Jacy
permission to marry was warranted. The evidence adduced at the hearing before Judge McMahan
is ample justification for granting relief from the order. Even if the admission of Judge Gray’s
testimony was erroneous, it is harmless error in light of the undisputed facts of this case. Therefore,
we conclude that the Juvenile Court did not abuse its discretion in setting aside the July 27, 2006
order giving Jacy permission to marry.

        As noted above, Judge McMahan consolidated Father’s motion to set aside with the General
Sessions petition for annulment only for purposes of the hearing; there was no order entered under
the General Sessions docket number transferring the matter to Juvenile Court or otherwise disposing
of the General Sessions petition. Thus, the only matter on appeal is Judge McMahan’s decision, as
the Juvenile Court judge, to set aside the July 27, 2006 order. It may be that the parties believed it
was unnecessary to bring Father’s petition for annulment to resolution in light of Judge McMahan’s




         2
           Because the order was ultimately set aside, it is not necessary for this Court to address the procedure followed
by the Juvenile Court in making a determination regarding the “best interest” of the fourteen-year-old child. We are
concerned, however, that the procedure for doing so appears from the record to be cursory and somewhat perfunctory.
There appears to be no requirement that the parties, all residents of Mississippi, make a personal appearance before the
court, or other safeguards to protect the minor from the undue influence of others or from her own lack of maturity.
The propriety of the Juvenile Court’s procedure, however, is not a matter before this Court at the present time.

                                                           -8-
statement that the marriage between Jacy and Henry “is now void.”3 Thus, we feel compelled to
address the correctness of this comment.

        The Juvenile Court’s July 27, 2006 order legally removed the age restriction of marriage for
Jacy and permitted her to legally obtain a marriage license. Setting aside this order vacated the
court’s waiver of the age restriction. Jacy was then relegated to the status of a minor who was not
entitled to be married legally in Tennessee. This does not, however, change the fact that Jacy in fact
obtained a marriage license and married Henry at the County Clerk’s office.

        In Tennessee, a marriage between and minor and an adult is voidable, not void. Coulter v.
Hendricks, 918 S.W.2d 424, 426 (Tenn. Ct. App. 1995) (listing marriage of person who is under the
age of consent as a voidable marriage); see also Brown v. Brown, 29 S.W.3d 491, 494-95 (Tenn.
Ct. App. 2000) (same, relying on Coulter). “A voidable marriage differs from a void marriage in
that the former is treated as valid and binding until its nullity is ascertained and declared by a
competent court.” 18 TENN . JUR. Marriage § 4 (2005) (footnote omitted; citing Brewer v. Miller,
673 S.W.2d 530 (Tenn. Ct. App. 1984)). If either party is under the age of consent at the time of the
marriage, “the marriage is inchoate and voidable. Thus, a ceremonial marriage where a party is
under [the age of consent] is valid until set aside.” Id. (footnote omitted; citing Warwick v. Cooper,
37 Tenn. (5 Sneed) 659 (1858)). Indeed, the marriage of underage parties may be ratified or
disaffirmed by them upon attaining the age of consent if the marriage is not annulled before that
time. See id. “If the marriage is ratified, it is not necessary that it be again solemnized; a
continuance of the relation after attaining the age of consent is a ratification of the voidable
marriage.” Id. Thus, until the marriage between Jacy and Henry is annulled or otherwise rendered
void by a court of competent jurisdiction before Jacy reaches the age of consent,4 it remains valid,
and Henry and Jacy remain husband and wife.

     The decision of the Juvenile Court is affirmed. Costs on appeal are to be taxed to Appellant
Amy Nix Cantrell and her surety, for which execution may issue, if necessary.




                                                              ___________________________________
                                                              HOLLY M. KIRBY, JUDGE




        3
          Because the Juvenile Court order being appealed disposes only of Father’s motion to set aside the Juvenile
Court’s July 27, 2006 order, the trial court’s statement that the marriage is “void” appears to be obiter dictum.
        4
           We express no opinion on whether the McNairy County General Sessions Court is a court of competent
jurisdiction to annul or otherwise render the marriage a nullity.

                                                        -9-